The opinion of the court was delivered by
Hebard, J.
The plaintiff, in this action, seeks to recover of the town pay for the use of his house for the town to hold town meetings. The case finds that meetings were held at his house from about 1818 to 1842, and that, at the time the town voted to hold the meetings at the plaintiff’s house, it was stated in the plaintiff’s hearing that he would claim nothing for his trouble, only that the select, men should grant him a license to sell liquor, on town meeting days, at his house, — and that they did license him, whenever he requested it, — and that he generally had a license. The fact that he did not contradict the statement, thus made in his hearing, in connection with the fact that he afterwards took a license to sell liquor, would justify the conclusion, that he so understood the terms, upon which the meetings were to be held at his house. The court instructed the jury, that, if such was the fact, the plaintiff was not entitled to recover, unless he had given the town notice that he should claim pay-
The question depends mainly upon the correctness of this charge ; and we think that this was as favorable, as the plaintiff was entitled to have. The plaintiff offered to prove, that, eight or ten years before the meetings were removed from his house, he requested the town, in town meeting, to build a town house, and then stated that he could not any longer have the meetings holden in his house. There is no doubt, that the plaintiff was at liberty to terminate that license, whenever he pleased ; and, having done so, and given notice that he should no longer continue that arrangement, he might close his doors against- any person that came there. But the important inquiry is, whether he can be permitted to recover of the town, without any promise on the part of the town to pay him, or notice to the *527town, on his part, that he should claim pay. There are few cases, in which any thing is to be taken against towns by mere implication. Their liabilities to support their poor, and to build roads, and pay damages for injuries occasioned by the insufficiency of their roads, are matters stricti juris ; and the nature and extent of those liabilities are fixed and defined by statute. And it has been holden that towns are not liable to pay their officers for their services, without an express engagement to do so. Boyden v. Brookline, 8 Vt. 284.
We therefore think that the testimony offered by the plaintiff was not sufficient to impose a liability upon the town, and that it was therefore correctly rejected.
Judgment affirmed.